Fourth Court of Appeals
                                       San Antonio, Texas
                                                May 15, 2014

                                            No. 04-14-00282-CV

                                        IN RE STATE OF TEXAS

                                     Original Mandamus Proceedings 1

                                                  ORDER

Sitting:          Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice, Dissent to follow

         On April 23, 2014, relator the State of Texas filed a petition for a writ of mandamus and an
emergency motion for temporary relief. The court has considered relator’s petition and the response filed
on behalf of the real parties in interest, and has determined that relator is entitled to the relief requested.
Accordingly, the petition for writ of mandamus is CONDITIONALLY GRANTED. TEX. R. APP. P.
52.8(c).

        The Honorable Barbara Hanson Nellermoe is ORDERED to vacate the order of April 22, 2014,
and provide notice to the attorney general as required by the Texas Government Code prior to conducting
a hearing or ruling upon the constitutionality of Texas state laws. See Tex. Gov’t Code Ann. § 402.010
(West Supp. 2013). The writ will issue only if we are notified that Judge Nellermoe has failed to vacate
her order as directed within ten days from the date of this order.

        The temporary stay previously granted by this court will remain in effect until the April 22, 2014
order has been vacated as directed in this order.

           It is so ORDERED on May 15th, 2014.

                                                                    _____________________________
                                                                    Marialyn Barnard, Justice

         IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said court on
this 15th day of May, 2014.



                                                                    _____________________________
                                                                    Keith E. Hottle
                                                                    Clerk of Court

1
 This proceeding arises out of Cause No. 2012CI02421, styled A.L.F.L. v. K.L.L., pending in the 438th Judicial
District Court, Bexar County, Texas, the Honorable Barbara Hanson Nellermoe presiding.